OPINION
Appellant James Camp appeals a judgment of the Massillon Municipal Court convicting him of Driving Under the Influence of Alcohol (R.C. 4511.19(A)(1)):
ASSIGNMENTS OF ERROR:
  I.   THE POLICE OFFICER LACKED SPECIFIC AND ARTICULATE REASON TO JUSTIFY AN INVESTIGATORY STOP ON MR. CAMP'S VEHICLE THEREBY VIOLATING THE FOURTH AND  FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 14 OF THE OHIO CONSTITUTION.
  II.  THE POLICE OFFICER LACKED PROBABLE CAUSE TO JUSTIFY THE ARREST OF MR. CAMP AND THE ADMINISTRATION OF A BREATH ALCOHOL TEST THEREBY VIOLATING THE FOURTH
AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 14 OF THE OHIO CONSTITUTION.
Appellant was charged with Driving Under the Influence in violation of R.C. 4511.19(A)(1) and (3), and Failing to Travel in Marked Lanes in violation of R.C. 4511.33(A). The transcript of the plea hearing indicates that appellant intended to plead no contest to all charges, with sentencing for Driving Under the Influence of Alcohol only on the violation of R.C. 4511.19(A)(1). However, the court did not dispose of the marked lanes violation by way of journal entry. Although the transcript of the plea hearing reflects that the court stated from the bench he would find appellant guilty of that violation, the docket does not reflect a journalized no contest plea, a finding of guilty or not guilty, or a sentence on the charge. It is axiomatic that a court of records speaks only through its journal. E.g., State vs. Mincy
(1982), 2 Ohio St.3d 6. In the absence of a judgment of conviction and sentence, a criminal case is not a final appealable order. E.g., State vs. Chamberlain (1964), 177 Ohio St. 104.
As the instant judgment is not a final appealable order pursuant to R.C. 2505.02, this court is without jurisdiction to consider the Assignments of Error on appeal.
The appeal is dismissed. The case is remanded to the Massillon Municipal Court for further proceedings according to law.
By:  Reader, J., Gwin, P. J. and Hoffman, J. concur.
For the reasons stated in the Memorandum-Opinion on file, the appeal is dismissed. The case is remanded to the Massillon Municipal Court  for further proceedings according to law. Costs to appellant.